UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF GEORGIA

ATLANTA DIVISION
L. LIN WOOD, JR., )
)
Plaintiff, ) CIVIL ACTION FILE NO.
) 1:20-ev-04651-SDG
Vv. )
)
BRAD RAFFENSPERGER, in his official )
capacity as Secretary of State of the State )
of Georgia, ef al., )
)
Defendants. )
)

 

PLAINTIFF’S EMERGENCY MOTION
FOR PRESERVATION OF EVIDENCE AND INSPECTION OF
ELECTRONIC ELECTION/VOTING EQUIPMENT AND FOR
PRODUCTION OF ORIGINAL BALLOTS AND OTHER DOCUMENTS

COMES NOW Plaintiff L. Lin Wood, Jr. (“Plaintiff”), in the above-styled
civil action, by and through his undersigned counsel of record, and files this his
Emergency Motion for Preservation of Evidence and Inspection of Electronic
Election/Voting Equipment and for Production of Original Ballots and Other
Documents (the “Motion”), pursuant to the Federal Rules of Civil Procedures,
including, without limitation Rule 34, and Local Rule 7.1. Plaintiff hereby moves
on an emergency basis for the preservation of evidence material to this case and for

leave to inspect electronic/voting equipment and for the production of original

ballots and other documents, as follows:

{00584338.2}
1. The Court is familiar with the facts of this case based on the Verified
Amended Complaint for Declaratory and Injunctive Relief [DE 5] and Plaintiffs
Emergency Motion for Injunctive Relief and Memorandum of Law in support
thereof [DE 6], both of which are incorporated by reference.

2. First, Plaintiff requests that all original absentee ballots be preserved,
including the original envelope containing the voters’ signature and the postmark,
along with any images including images recorded or generated by the Ballot
Marking Devices (B.M.D.). Plaintiff seeks not only preservation of this evidence,
but requests leave to be permitted to have an expert forensic reviewer inspect the
same, including without limitation, inspecting the handwriting of the voters’
signature against signatures on file or registered with the Defendants. This is
necessary to assess whether there was compliance with the requirements for
counting absentee ballots and to determine whether the ballots that were counted
were legal.

3. Second, the Plaintiff requests preservation of the in-person voters’
original paper ballots as well as the scanned or computer images of said ballots,
including without limitation, all images recorded or generated by the Ballot Marking
Devices (B.M.D.). To the extent there has been any shredding or destruction of
evidence, that must stop immediately and any shredded documents or other remnants

of destroyed evidence must be preserved. If there is any doubt as to whether

(00584338.2 } Page 2
something is evidence, the doubt should be resolved in favor preservation.
Moreover, the Plaintiff seeks leave to inspect these computer and paper ballots, and
any related documents, including without limitation, an inspection of the audit trail.
This is necessary to ensure that all in person legal votes were appropriately counted.
4. Third, the Plaintiff seeks preservation of the electronic election/voting

equipment, including external memory cards (any removable media used in the
voting, tally, and reporting process) and related documentation, emails, audit reports,
digital forensic images, logs from any other systems that process data originating
from the voting machines, and/or documentation related to any audits conducted by
assessors to include, but not limited to, Pro V&V in the following counties within
the State of Georgia:

a) Morgan County;

b) Spalding County;

c) Fulton County;

d) Cobb County;

e) Clayton County;

f) Dekalb County;

g) Gwinnett County;

h) Chatham County; and

i) Henry County.

{00584338.2 } Page 3
5. Plaintiff's request for election/voting equipment also includes, without
limitation, the Dominion Voting Systems equipment, machines, software, hardware,
supporting network equipment, including any and all updates to the hardware and/or
software. For the avoidance of doubt, this includes equipment provided by Dominion
Voting Systems subcontractors such as KnowlInk, the maker of the Poll Pads.
Plaintiff seeks leave to conduct a forensic inspection of this equipment and the data
therein. Based, in part, on conflicting public statements by the Supervisor of
Spalding County Board of Elections and the Director of Morgan County Board of
Elections and Registration, on the one hand, and statements by the Georgia Secretary
of State and the Dominion Voting Systems Corporation, on the other, about whether
there were or were not last minute updates made to the equipment, which is highly
irregular, and whether the software contained glitches or produced errors. These
contradictions and admissions necessitate an inspection of this equipment to
determine and assess the reliability of the performance of this equipment in the
specific counties referenced above. The Court should include measures to ensure
there is proper authentication and chain of custody evidence sufficient to ensure
Plaintiff is afforded access to the actual equipment that was used in those counties.

6. | Anexpert forensic examination of the electronic voting equipment and
the related election records, including the internal memory of electronic voting

equipment, any network devices connecting the electronic equipment internally and

{00584338.2 } Page 4
to the internet, as well as paper records that could provide evidence of voting
irregularities, and the causes thereof, in the November 3, 2020 election is necessary
and appropriate in this case.

7. The Plaintiffs need for preservation and access to the above evidence
outweighs any countervailing interest because the reliability of the United States
Presidential election and citizen confidence in the correctness of the result is at stake.
See, e.g., Martin v. Fulton Cty., Bd. of Registration & Elections, 835 S.E.2d 245 (Ga.
2019); Atlanta Journal-Constitution v. Jewell, 555 8.E.2d 175 (Ga. 2001).

8. The State of Georgia and Dominion Voting Systems have a duty under
State law to maintain and preserve the above equipment and records. See O.C.G.A.
§§ 21-2-379.26, 21-2-437(d); Rule 183-1-12-.05, Rules of State Election Board; see
also Cooper Tire & Rubber Co. v. Koch, 812 S.E.2d 256 (Ga. 2018).

9. Absent agreement between the interested parties, the Court should
establish procedures for conducting a public, reliable, audit-controlled verification
of the voting results.

WHEREFORE, for the foregoing reasons, the Plaintiff moves on an
emergency basis for an entry of an Order requiring the preservation of the above
described evidence and allowing the iain” of the evidence as described above.

Respectfully submitted this day of November, 2020.

{00584338.2 } Page 5
 

Five Concourse Parkway, Suite 2600
Atlanta, Georgia 30328

Telephone 404-760-6006

Facsimile 404-760-0225

{00584338.2 } Page 6

rgmith@smithliss.com
VYounsel for Plaintiff
CERTIFICATE OF COMPLIANCE

The undersigned counsel certifies that the foregoing has been prepared in

Times New Roman (14 point) font, as required by the Court in Local Rule 5.1 (B).

  
   

Respectfully submitted this ay of November, 2020.

 

Five Concourse Parkway
Suite 2600

Atlanta, Georgia 30328
(404) 760-6000
rsmith@smithliss.com

{00S84338.2 }
CERTIFICATE OF SERVICE
I hereby certify that I have this day caused the foregoing and all exhibits and
attachments thereto in the above-captioned matter to be filed and served with the
United States District Court for the Northern District of Georgia, Atlanta Division,
via the Court’s CM-ECF System, with electronic service upon the following:

Adam M. Sparks

Halsey G. Knapp, Jr.

Joyce Gist Lewis

Susan P. Coppedge

KREVOLIN AND HORST, LLC

One Atlantic Center

1201 W. Peachtree Street, NW, Ste. 3250
Atlanta, GA 30309

Marc E. Elias

Amanda R. Callais

Alexi M. Velez

Emily R. Brailey

PERKINS COIJE LLP

700 Thirteenth Street NW, Suite 800
Washington, DC 20005

Kevin J. Hamilton

Amanda J. Beane

PERKINS COIE LLP

1201 Third Avenue, Suite 4900
Seattle, Washington 98101
Telephone: (206) 359-8000

Gillian C. Kuhlmann

PERKINS COIE LLP

1888 Century Park East, Suite 1700
Los Angeles, California 90067

(00584338,2 }
Matthew J. Mertens

Georgia Bar No: 870320
PERKINS COIE LLP

1120 NW Couch Street, 10th Floor
Portland, Oregon 97209
Telephone: (503) %727-2000

This day of November 2020.

   
   

d hate WT
gia Bar No. 662555

@smithliss.com
nsel for Plaintiff

  

Five Concourse Parkway, Suite 2600
Atlanta, Georgia 30328

Telephone 404-760-6006

Facsimile 404-760-0225

{00584338.2 }
